Case 1:21-cv-01990-SEB-DLP Document 1 Filed 07/08/21 Page 1 of 3 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

JUDY SALTSMAN and                               )   CASE NO. 1:12-cv-1990
COY SALTSMAN,                                   )
                                                )
                       Plaintiffs,              )
                                                )
v.                                              )
                                                )
WALMART, INC.,                                  )
                                                )
                       Defendant.               )

                                     NOTICE OF REMOVAL

       Robert B. Thornburg, counsel for Defendant Wal-Mart Stores East, LP, incorrectly sued

as Walmart, Inc., states:

       1.      On April 27, 2021, Plaintiffs filed their Complaint for Damages against

Defendant Wal-Mart, Inc. in the Bartholomew County Circuit Court of Indiana, under Cause No.

03C01-2104-CT-002310. Plaintiffs re-filed their Complaint for Damages on June 3, 2021 along

with an Alias Summons. Thereafter, service was perfected on the Defendant’s registered agent,

CT Corporation, on June 10, 2021, via certified mail, return receipt requested.

       2.      Walmart, Inc. is a Delaware corporation with its principal place of business in

Arkansas. Walmart, Inc. is a publicly traded company on the New York Stock Exchange and

traded under the symbol WMT. No publicly traded entity owns more than 10% of the company.

       3.      Wal-Mart Stores East, LP, is a Delaware limited partnership, of which WSE

Management, LLC is the general partner, and WSE Investment, LLC is the limited partner. The

sole member of both WSE Management, LLC and WSE Investment, LLC is Wal-Mart Stores

East, LLC, an Arkansas limited liability company whose sole member is Walmart, Inc. The

principal place of business for all entities mentioned is Bentonville, Arkansas. Walmart, Inc., a
Case 1:21-cv-01990-SEB-DLP Document 1 Filed 07/08/21 Page 2 of 3 PageID #: 2




Delaware corporation, is a publicly traded company on the New York Stock Exchange and

traded under the symbol WMT. The principal place of business for Walmart, Inc. is Bentonville,

Arkansas. No publicly traded entity owns more than 10% of the company. Thus, for purposes of

diversity jurisdiction, Wal-Mart Stores East, LP is a citizen of Delaware and Arkansas.

       4.      Plaintiffs are citizens of the state of Indiana.

       5.      The matter in controversy exceeds $75,000.00, exclusive of interests and costs;

this action does not arise under the Workmen’s Compensation laws of any state; is not brought

against a common carrier or its receivers or trustees; does not arise under 45 U.S.C. §§ 51-60;

and, therefore, this cause is removable to this Court under 28 U.S.C. § 1441(b).

       6.      This Notice of Removal is being filed with this Court within 30 days after the

receipt of information from Plaintiffs’ counsel that the amount in controversy exceeds $75,000 in

that counsel is unwilling to stipulate that the amount in controversy does not exceed $75,000 due

to the nature and extent of the Plaintiffs’ injuries and Plaintiffs’ current demand exceeding

$75,000. As a result, this case is removed to this Court under 28 U.S.C. § 1446(b)(3).

       7.      Copies of all process, pleadings, and orders served upon petitioner in the state

court action are attached hereto. Promptly hereafter, written notice will be given to all adverse

parties and to the Clerk of the Bartholomew County Circuit Court of Indiana, that this Petition

for Removal is being filed with this Court.




                                              Page 2 of 3
Case 1:21-cv-01990-SEB-DLP Document 1 Filed 07/08/21 Page 3 of 3 PageID #: 3




         WHEREFORE, Defendant prays that the entire state court action, under Cause No.

03C01-2104-CT-002310, now pending in the Bartholomew Circuit Court of Indiana, be removed

to this Court for all further proceedings.



                                                  Respectfully submitted,

                                                  FROST BROWN TODD LLC

                                                  By: /s/ Robert B. Thornburg
                                                      Robert B. Thornburg, #19594-02
                                                      Attorney for Defendant



                                   CERTIFICATE OF SERVICE

         Service of the foregoing was made by placing a copy of the same into the United States

Mail, first class postage prepaid, this 8th day of July, 2021, addressed to:

Wanda E. Jones
54 South Jefferson Street
Nashville, IN 47448
wej@indianajoneslaw.com
Counsel for Plaintiff


                                                       /s/ Robert B. Thornburg
                                                       Robert B. Thornburg

FROST BROWN TODD LLC
201 North Illinois Street, Suite 1900
PO Box 44961
Indianapolis, IN 46204
317-237-3800
Fax: 317-237-3900
rthornburg@fbtlaw.com



LR08000.0743441 4821-4734-2576v1




                                             Page 3 of 3
